Title: Power of Attorney to Caleb Lownes, 11 September 1794
From: Jefferson, Thomas
To: 


Know all men by these presents that I Thomas Jefferson named in a certain letter of Attorney from William Short of the state of Virginia, then Minister Resident of the United States at the Hague, to me, bearing date the 2d. day of April 1793. and now lodged in the bank of the  United States; by virtue of the power and authority therein given me, do make substitute and appoint Caleb Lownes of Philadelphia as well my own as the true and lawful attorney and substitute of the said William Short named in the said letter of attorney, to receive from the Treasury or bank of the United States the interest which shall become due on the stock of different descriptions of the said William Short registered in the proper office of the US. at the seat of government in Philadelphia from the first day of July last past to the first day of October next ensuing, and becoming payable on the said first day of October, amounting to three hundred and ninety dollars and sixty two cents: hereby ratifying and confirming the paiment of the said interest to the said Caleb Lownes, and the discharge which he shall give for the same, as done by virtue of the power of attorney aforesaid. In witness whereof I have hereunto set my hand and seal this 11th. day of September, 1794.


	signed sealed and delivered in the presence of    J W Eppes
Th: Jefferson



 Virginia. Albemarle county to wit.



 Before me Thomas Mann Randolph a justice of peace for the said county, appeared Thomas Jefferson named in the within power of attorney, and freely acknoleged and declared that the seal and signature thereto put, are truly his own seal and signature. Certified under my hand and seal this 11th. day of September 1794.



Th: M. Randolph






Albemarle county to wit



	
 I hereby certify that Thomas Mann Randolph whose seal and signature are placed above, is a justice of the peace for the said county, duly qualified, and that full faith and credence ought to be given to his acts. Certified under my hand, and the seal of the said county of Albemarle this 11th. day of Sep. 1794.



John Nicholas C.A.C


